Opinion filed August 31, 2022




                                       In The


        Eleventh Court of Appeals
                                     __________

                                No. 11-22-00215-CR
                                     __________

                LAFETTE LATRELL BATTEE, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 104th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 18857B


                      MEMORANDUM OPINION
      Appellant, Lafette Latrell Battee, has filed a pro se notice of appeal related to
a postconviction motion for forensic DNA testing. See TEX. CODE CRIM. PROC. ANN.
ch. 64 (West 2018). The file-stamp on the motion indicates that it was filed in the
district clerk’s office on July 1, 2022, and the documents on file in this court reflect
that the trial court has not yet ruled on the motion. Because Appellant’s notice of
appeal was filed prematurely, we dismiss the appeal.
      When this appeal was docketed, the clerk of this court wrote Appellant and
informed him that it did not appear that Appellant’s notice of appeal related to a
final, appealable order. We requested that Appellant respond and show grounds to
continue the appeal. In response, Appellant filed in this court a request for a ruling
on his motion for DNA testing. Appellant, however, has not shown grounds upon
which this appeal may continue at this time.
      An appellate court has jurisdiction to consider an appeal by a criminal
defendant from a final judgment of conviction or as otherwise authorized by law.
Ragston v. State, 424 S.W.3d 49, 51–52 (Tex. Crim. App. 2014); Abbott v. State,
271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). The notice of appeal filed by
Appellant in this cause relates to a Chapter 64 motion that is still pending in the trial
court. Under Article 64.02, the State’s response period has not even expired yet.
Thus, Appellant’s notice of appeal is premature. See Swearingen v. State, 189
S.W.3d 779, 780–81 (Tex. Crim. App. 2006) (discussing time in which to file a
notice of appeal under Chapter 64); see also In re Dimas, 88 S.W.3d 349, 350–51
(Tex. App.—San Antonio 2002, orig. proceeding) (addressing availability of
mandamus relief related to a postconviction motion for DNA testing, acknowledging
that a trial court is required to consider and rule upon such a motion within a
reasonable time, and setting forth the requirements that must be satisfied to obtain
mandamus relief).
      We dismiss this appeal for want of jurisdiction.


                                                      PER CURIAM
August 31, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.

                                           2